Citation Nr: 1424625	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-11 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and adjustment disorder.

2. Entitlement to service connection for bilateral perforated ear drums.

3. Entitlement to service connection for vertigo/dizziness with lightheadedness, to include as secondary to bilateral perforated ear drums.

4. Entitlement to service connection for ear infections, to include as secondary to bilateral perforated ear drums.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from September 2010 to August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In March 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board determines that a remand is necessary of all issues on appeal.  Initially, the Board notes that an April 2011 VA treatment record notes that the Veteran was "frustrated" with Social Security, and the Board is unclear whether the Social Security Administration (SSA) benefits in question are retirement, disability or supplemental security income benefits.  While he is reported as being retired in a November 2010 VA treatment record, an April 2011 VA treatment note states that he had been laid-off.  Thus, the AOJ should ascertain what type of SSA benefits the Veteran is receiving, and if they are disability-related, the records associated with those benefits should be obtained.

Additionally, at his March 2013 hearing, the Veteran testified to ongoing VA mental health treatment through the Fort Meade VA facility, which is part of the VA Black Hills Heath Care System (HCS).  The most recent VA mental health treatment of record is dated in November 2011.  Thus, all VA treatment notes from the Fort Meade VA facility dated from that date forward should be added to the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

In addition, the Veteran has submitted multiple lay statements that discuss how his behavior was changed after his military service.  VA must provide the Veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes an in-service event, injury or disease, or the presence of a presumptive disease during the pertinent period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Veteran should be scheduled for a VA examination to assess the nature and etiology of an acquired psychiatric disorder. 

Finally, the Board determines that the claims for perforated ear drums, vertigo/dizziness, and ear infections must be remanded so that additional private treatment records may be obtained and a VA examination scheduled.  In an April 2011 VA treatment note, the Veteran reported having had a recent private MRI of his ears.  The most recent treatment note relevant to the Veteran's ears is dated in August 2009.  Thus, the Veteran should be asked to identify and authorize VA to obtain any private treatment notes relevant to these claims.   

Further, the Veteran's self-reported medical history at his July 1965 enlistment examination referenced prior dizziness or fainting spells, described as orthostatic.  The box for prior "Ear, Nose, or Throat Trouble" was also checked, but "nose" was specifically circled.  No notes specifying the trouble were recorded by the physician.  At his July 1969 separation examination, the Veteran again indicated having had "Ear, Nose, or Throat Trouble," but did not specify the ears, nose, or throat as the source of the problem.  The physician also did not identify the specific problem.  However, the Veteran has reported that his ear infections began in service, and there are private treatment notes relevant to ear, nose, and throat complaints dating back to March 1973.  In light of these facts, the Board determines that a VA examination should be scheduled that assess the nature and etiology of the Veteran's bilateral perforated ear drums, vertigo/dizziness, and ear infections.

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA to request a copy of any determination as to the Veteran's entitlement to SSA disability benefits, to include the clinical records considered in support of such determination.  All requests and responses, positive and negative, must be documented in the claims file.

2. Obtain all reports of VA treatment of the Veteran at the Fort Meade VA facility and any associated outpatient clinics, dated from November 2011 to the present.  If records are not obtained, the Veteran must be informed of that fact, informed what steps were taken to obtain them, and informed that he may obtain and submit them.  All requests and responses, positive and negative, must be documented in the claims file.

3. Request that the Veteran identify the names, addresses and dates of treatment for his bilateral ear disabilities and vertigo/dizziness since service and to authorize release of those records to VA or to submit them directly.  All requests and responses, positive and negative, must be documented in the claims file.

4. Schedule the Veteran for the appropriate VA examination to assess the nature and etiology of his acquired psychiatric disorder.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail. All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a. Identify all acquired psychiatric disorder diagnoses which are appropriate to the Veteran's symptoms. 

For each diagnosis, the examiner must explain how and why the Veteran meets the criteria for that diagnosis. 

If the examiner determines that PTSD is an appropriate diagnosis, the examiner must not only state the stressor events that precipitated the disorder, but also state what evidence in the file in addition to the Veteran's statements, e.g., service personnel records, service treatment records, and civilian medical records which support the occurrence of the stressor events.

b. Once all appropriate diagnoses have been determined the examiner must opine as to whether it is at least as likely as not that any diagnosis assigned is causally or etiologically a result of the Veteran's military service? 
If the examiner disagrees with any diagnosis discussed in prior VA examinations or treatment records, he or she must say so and explain the reason for that conclusion. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A complete rationale for any opinion advanced must be provided.

3. Schedule the Veteran for the appropriate VA examination to assess the nature and etiology of his bilateral perforated ear drums, vertigo/dizziness, and ear infections.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following: 

a. Identify all diagnoses appropriate to the Veteran's ear disabilities and vertigo/dizziness complaints. 

c. Is it at least as likely as not (50 percent or greater probability) that any diagnosed ear disability is etiologically due to military service?

c. Does the evidence clearly and unmistakably establish that the Veteran had a vertigo/dizziness disability that preexisted service?  If so, was it clearly and unmistakably not aggravated by service? 

The examiner is instructed that in order to find that the disability in question clearly and unmistakably preexisted service and was not aggravated by service, the evidence must be obvious, manifest, and undebatable in establishing that it preexisted service and that it was not aggravated by service.  See Cotant v. Principi, 17 Vet. App. 116 (2003).  Aggravation exists when there is an increase in disability during such service that is not due to the natural progress of the disease.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as opposed to symptoms, is worsened.  Aggravation may not be conceded where the underlying disability underwent no increase in severity during service. 

If the examiner determines that the Veteran did not have a dizziness/vertigo disability at the time of his enlistment, is it at least as likely as not (50 percent or greater probability) that the Veteran has a vertigo/dizziness disability that is etiologically due to his military service?

If the examiner determines that the Veteran did not have a dizziness/vertigo disability at the time of his enlistment, is it at least as likely as not (50 percent or greater probability) that the Veteran has a vertigo/dizziness disability that is caused or aggravated by bilateral perforated ear drums or other ear disability?

A complete rationale for any opinion advanced must be provided.

5. Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims.  See 38 C.F.R. §§ 3.158, 3.655 (2013).

6. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal. If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



